Title: To George Washington from Tobias Lear, 17 June 1793
From: Lear, Tobias
To: Washington, George



Sir,
George Town June 17th 1793.

I have the honor to inform you that I arrived here about an hour since; but am very sorry to add, that Dr Craik, whom I met here, informs me that he conceives Mr Whiting to be at the point of death. The Doctor says he has written to you on the subject by this post, and has, at Mr Whiting’s request, pressed you to send Mr Dandridge, or some other person in whom you can confide, down to Mount Vernon immediately, in order that poor Whiting may be able, before his departure, to give some information of the state of your affairs under his care, and who may also take care of many things which otherwise will suffer extremely. In this situation of things I am happy in being so near at hand to render any service in my power. Doctor Craik thinks it will be best for me to go to Mount Vernon tomorrow, in order to take the earliest moment of seeing poor Whiting & getting from him the best information he can give of the state of things, as he is a good part of his time quite delirious—and it appears absolutely necessary to have some person there to see in what situation matters are at present, & to take care that they suffer as little as possible. The Doctor says he shall go down with me.
 I have delivered to the Commissioners the letter which you had the goodness to put into my hands for them—and am to converse with them tomorrow morning on the subject of it, at which time I shall communicate to them my views & wishes, and as Doctor Stuart tells me they expect to be one or two days closely engaged in the business of their meeting, I shall let the subject rest with them for consideration during that time, after which they will be able to take it up, and come to a determination upon it. They say they shall certainly be together all this week & they fear some part of next; but that they shall be extremely anxious to be at liberty to go to home on account of the busy scene of harvest approaching. From this I conclude they do not intend to meet again in the beginning of July. Doctor Stuart tells me that Majr Ellicott is not so forward in the business which he was to have arranged before this meeting as was expected, and that this will probably oblige them to be together some days longer than they intended. From what cause his delay has arisen they do not yet know, having had no opportunity today
 for a full communication on this subject. The Commissioners strongly expected Mr Blodget to have been here today, and feel much disappointed at his not having come on in the Stage. I think however, from what he told me in Philadelphia when I saw him two days before I left that City, that he will not fail of being here by the next stage, if not before. The Stage, in which I was, came through part of the city & over the bridge this afternoon, and I was very sorry to find that the report of the upper part of the Middle Arch having settled considerably, was too true. It appears, so far as I could judge by the eye in passing it in the stage, to have settled at least 3 feet. The beauty of the Arch is totally ruined & how far it is injurious to the utility & durability of the work I am not able to say; but I think it must be much.
I have heard nothing of a public nature, while in my journey, that is worth communicating to you, excepting that at breakfast this morning, a conversation arose among the stage passengers, of whom there were five besides myself, on the subject of the late proclamation &c. Three of these persons, as I found from their conversation in the course of the day, were Traders in the middling line of business, and appeard to be intelligent & sensible men, the other two even respectable Mechanics—one of Baltimore & one of Annapolis. I was unknown to them. They all expressed their own approbation of the Proclamation and the satisfaction it had given to the people in the several parts to which they belonged (one of the Traders was of Norfolk, one of Alexandria, and the other from the upper parts of Maryland); but one of them (of Norfolk & an Irishman) observed that altho’ he approved of the proclamation he could not understand what rights the French had to dispose of their prizes in our ports; which privilege he supposed wd not be allowed the British if they should bring any in here—and he was much afraid that Gt Britain would resent it & thereby ruin the U.S. he beleiving that if the omnipotent Arm of Britain was raised against us, ruin would inevitably follow. Another, who appeared to be an american, could not see by what authority two American Citizen had been imprisoned, for having entered on board a French Privateer & cruized against the British. But after a few observations of a similar nature they all appeard to concur in the opinion that the Government of this Country had the confi⟨d⟩ence of its citizens, and there was no doubt but that all its measures on these points
 were calculated & intended to promote the true interests of the people of the U.S.
If I should find the situation of Mr Whiting to be so critical as Doctor Craik represents—and that I can render any service to Your affairs by continuing at Mount Vernon, I shall return thither again, after having finished my business with the Commissrs on wednesday or Thursday, and wait your directions by the post of monday next. I shall not fail to write to you by the next post the situation in which I may find things at Mount Vernon. With my best respects to Mrs Washington, I have the honor to be Sir, Your respectful, grateful & affecte servt

Tobias Lear.

